Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on October 07, 2022 has been received and made of record. In response to Non-Final Office Action mailed on July 08, 2022, claims 1, 4, 5, 7, 8, 10, 11, 13, and 14 have been amended of which claims 1, 4, and 10 are independent claims. Applicants rewritten dependent claims 4 and 10 as independent claims. Dependent claims 2, 3, 6, 9, and 12 are maintained. Applicants added claims 15-20 as new dependent claims after the Non-Final Office Action. Therefore, claims 1-20 are pending for consideration.

Response to Arguments


3.	Applicants’ arguments in "Remarks", filed on October 07, 2022 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaya(US 2019/0220123 A1).

Regarding claim 1, Kanaya teaches a touch display device (display device including an antenna compatible with near field communication, Para-2) comprising:
 
a display panel(display part 104, fig.1) having a plurality of touch electrode lines(first sensor electrode 114 or second sensor electrodes 116) including a plurality of X-touch electrode lines extending in a first direction(horizontal or vertical direction) and a plurality of Y-touch electrode lines(second sensor electrodes 116 or first sensor electrode 114)  extending in a second direction(vertical or horizontal direction), and a plurality of subpixels(pixels 112) in a display area(display part 104);

a touch driving circuit(touch sensor control IC 125, fig.1, Para-40) for supplying a touch driving signal(inputting a signal) to the display panel and sensing a touch by detecting a touch sensing signal(outputting a signal, Para-40);

at least one pseudo touch routing line(antenna 108, fig.1) disposed in a non-display area(outer side region of display part 104, fig.1) along one side of the display panel in the second direction(either horizontal or vertical direction, fig.1)(without providing the functionality of the pseudo touch routing line, naming does not give weight to the claim); and

a plurality of pseudo touch electrode lines(108) extending from the at least one pseudo touch routing line away from the one side of the display panel and disposed in a non-display area along another side of the display panel(more than one pseudo touch routing line/antenna line)(antenna is spread out surrounding the display part 104 two/three times)(from left side to right side horizontally and from top to bottom side vertically).

Regarding claim 2, Kanaya teaches the touch display device according to claim 1, wherein the plurality of X-touch electrode lines are touch driving electrode lines(inputting signal, Para-40) and the plurality of Y-touch electrode lines are touch sensing electrode lines(outputting signal, Para-40).
Regarding claim 3, Kanaya teaches the touch display device according to claim 1, wherein the plurality of pseudo touch electrode lines are disposed in a direction parallel to the plurality of X-touch electrode lines(figs.1,4,12,14,17&18 and related text). 

Regarding claim 15, Kanaya teaches the touch display device according to claim 1, wherein at least one of the pseudo touch electrode lines is longer than at least one of the plurality of touch electrode lines(figs.1,4,12,14,17&18)(all antenna line on each two sides are longer than the X-axis electrodes or Y-axis electrodes).

Regarding claim 16, Kanaya teaches the touch display device according to claim 1, wherein the plurality of pseudo touch electrode lines are spaced apart from each other at a reference interval(figs.1,4,12,14,17&18)(distance/gap between two wires shown in figures is regarded as reference interval).



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the methodclaims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanaya(US 2019/0220123 A1).

Regarding claim 7, Knaya is not found to teach expressly the touch display device according to claim 1, further comprising at least one pseudo touch bridge line electrically connecting adjacent pseudo touch electrode lines among the plurality of pseudo touch electrode lines.

However, touch bridge line at intersecting/crossing point connecting adjacent two touch unit cells of a first touch electrode crossing second electrode deposited in a same layer is well-known in the art. 
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Kanaya with common knowledge in the art using known technology and known method to have bridging connecting line between two adjacent pseduo touch electrodes in order to connect two electrodes deposited on the same layer.  

Allowable Subject Matter
	
10.	Claims 5, 6, 8, and 9 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 5: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants’ claimed invention, “the touch display device according to claim 1, wherein the reference interval is shorter than a wavelength of a radio Signal received through an antenna”.

Claim 8: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “the touch display device according to claim 7, wherein a plurality of pseudo touch bridge lines have intervals shorter than a wavelength of a radio signal received through an antenna between the pseudo touch bridge lines”.

Claim 9: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants’ claimed invention, “the touch display device according to claim 1, wherein the plurality of pseudo touch electrode lines include at least one delay resistor for delaying time to transmit a signal”.

Claim 6 is objected too because of its dependency on the objected base claim.

12.	Claims 4, 10-14, and 17-20 are allowed.

13.	The following is a statement of reasons for allowance:  

Claim 4: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “a touch display device, comprising:  ---; ---; a plurality of pseudo touch electrode lines extending from the at least one pseudo touch routing and spaced apart from each other at a reference interval, wherein a pseudo touch driving signal having a phase opposite to the touch driving signal is supplied the plurality of pseudo touch electrode lines” with all other limitations cited in claim 4. 

Claim 10: None of the cited prior arts, on record, alone or in combination, provide the motivation to fairly teach or suggest the applicants claimed invention, “a touch display device, comprising: ---; -----; and a plurality of pseudo touch electrode lines extending respectively from the plurality of pseudo touch routing and spaced apart from each other at a reference interval, wherein the plurality of X-touch electrode lines are divided into a plurality of groups, and the plurality of pseudo touch routing lines are matched to the plurality of groups of X-touch electrode lines” with all other limitations cited in claim 10.

Claims 11-14, and 17-20 are also allowed because of their dependency on the allowed base claims respectively.

Conclusion
14.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
 
Examiner Note
15.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692